People v Trotman (2017 NY Slip Op 09106)





People v Trotman


2017 NY Slip Op 09106


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed Dec. 22, 2017.) 


MOTION NO. (1125/17) KA 15-00021.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDERRICK TROTMAN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument and reconsideration denied.